Citation Nr: 1643539	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  13-11 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder associated with prostate cancer for the period from August 29, 2011 to April 14, 2015.

5.  Entitlement to a rating in excess of 20 percent for prostate cancer with urinary dysfunction, claimed as slow stream and urgency.

6.  Entitlement to a rating in excess of 20 percent for the period prior to June 16, 2014 for left upper extremity impairment, to include tremors and muscle rigidity stiffness, also claimed as peripheral neuropathy.

7.  Entitlement to a rating in excess of 40 percent for the period since June 16, 2014 for left upper extremity impairment, to include tremors and muscle rigidity stiffness, also claimed as peripheral neuropathy.

8.  Entitlement to a rating in excess of 10 percent for muscle rigidity, left lower extremity, also claimed as tingling/numbness, cramps in feet and peripheral neuropathy.

9.  Entitlement to a rating in excess of 10 percent for the period prior to June 16, 2014 for muscle rigidity, right lower extremity, also claimed as tingling/numbness, cramps in feet and peripheral neuropathy.

10.  Entitlement to a rating in excess of 20 percent for the period since June 16, 2014 for muscle rigidity, right lower extremity, also claimed as tingling/numbness, cramps in feet and peripheral neuropathy.

11.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	James T. Curfman


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel






INTRODUCTION

The Veteran had active duty service from January 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from October 2012, March 2013, April 2014, August 2014 and August 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In the August 2014 rating decision, the RO, in part, granted an increased rating of 40 percent for left upper extremity impairment, effective June 16, 2014 and granted an increased rating of 20 percent for muscle rigidity, right lower extremity, effective June 16, 2014.  The Board notes that the increases from 20 to 40 percent for left upper extremity impairment and from 10 to 20 percent for muscle rigidity, right lower extremity, did not constitute a full grant of the benefits sought.  Accordingly, the issues of entitlement to ratings in excess of 40 percent for left upper extremity impairment for the period since June 16, 2014; and a rating in excess of 20 percent for muscle rigidity, right lower extremity for the period since June 16, 2014, remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

Additionally, the Board notes that in an April 2015 supplemental statement of the case (SSOC), the RO granted an increased rating of 50 percent for PTSD with major depressive disorder, effective April 15, 2015.  In a January 2016 correspondence, the Veteran's representative indicated that the Veteran was satisfied with the 70 percent rating for PTSD with depressive disorder.  As a result, only the issue of entitlement to a rating in excess of 50 percent for PTSD with major depressive order for the period prior to April 15, 2015 is before the Board at this time.

Notably, in his multiple substantive appeals for his claims, the Veteran requested the opportunity to testify at a hearing held before a Veterans Law Judge at a local VA office.  However, as noted by a January 2016 Report of General Information, the Veteran's representative contacted VA and indicated that the Veteran no longer wished to have a hearing for his appeals.  Thus, the hearing requests are considered to be withdrawn.

The issues of entitlement to service connection for a cervical spine disability, service connection for a right shoulder disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a May 2006 rating decision, the RO denied service connection for a neck disability.  The Veteran did not timely perfect an appeal of this determination.

2.  Evidence received since the May 2006 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a cervical spine disability.

3.  For the period from August 29, 2011 to April 14, 2015, the Veteran's PTSD with major depressive disorder was manifested by symptoms consistent with occupational and social impairment with reduced reliability and productivity; neither occupational and social impairment with deficiencies in most areas nor total occupational and social impairment was shown.

4.  The residuals of prostate cancer have not been manifested by urinary leakage requiring the use of wearing of absorbent materials, which must be changed 2 to 4 times per day; daytime voiding interval of less than one hour, awakening to void five or more times per night, or urinary retention requiring intermittent or continuous catheterization.

5.  Prior to June 16, 2014, the competent and credible evidence of record does not reflect that the left upper extremity impairment, to include tremors and muscle rigidity stiffness, also claimed as peripheral neuropathy, was manifested by moderate incomplete paralysis.

6. Since June 16, 2014, the competent and credible evidence of record does not reflect that the left upper extremity impairment, to include tremors and muscle-rigidity stiffness, also claimed as peripheral neuropathy, is manifested by severe incomplete paralysis.

7.  The competent and credible evidence of record reflects that the muscle rigidity, left lower extremity, also claimed as tingling/numbness, cramps in feet and peripheral neuropathy, was manifested by symptoms consistent with moderate incomplete paralysis.

8.  Prior to June 16, 2014, the competent and credible evidence of record does not reflect that the muscle rigidity, right lower extremity, also claimed as tingling/numbness, cramps in feet and peripheral neuropathy, was manifested by symptoms consistent with moderate incomplete paralysis, moderately severe incomplete paralysis, severe incomplete paralysis with marked muscular atrophy, or complete paralysis of the sciatic nerve.  

9.  Since June 16, 2014, the competent and credible evidence of record does not reflect that the left upper extremity impairment, to include tremors and muscle-rigidity stiffness, also claimed as peripheral neuropathy, is manifested by moderately severe incomplete paralysis, severe incomplete paralysis with marked muscular atrophy, or complete paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  The May 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2005).

2.  New and material evidence has been received since the May 2006 denial, and the claim of entitlement to service connection for a cervical spine disability is reopened.  38 U.S.C.A. §5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  For the period from August 29, 2011 to April 14, 2015, the criteria for an evaluation in excess of 50 percent for PTSD with major depressive disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 9411-9434 (2015).

4.  The criteria for a rating in excess of 20 percent for prostate cancer with urinary dysfunction, claimed as slow stream and urgency are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1- 4.7, 4.40, 4.115b, Diagnostic Code 7528 (2015).

5.  For the period prior to June 16, 2014, the criteria for a rating in excess of 20 percent for left upper extremity impairment, to include tremors and muscle rigidity stiffness, also claimed as peripheral neuropathy, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8513 (2015).

6.  For the period since June 16, 2014, the criteria for a rating in excess of 40 percent for left upper extremity impairment, to include tremors and muscle-rigidity stiffness, also claimed as peripheral neuropathy, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8513 (2015).

7.  The criteria for a 20 percent for muscle rigidity, left lower extremity, also claimed as tingling/numbness, cramps in feet and peripheral neuropathy, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Code 8520 (2015).  

8.  For the period prior to June 16, 2014, the criteria for a rating in excess of 10 percent for muscle rigidity, right lower extremity, also claimed as tingling/numbness, cramps in feet and peripheral neuropathy, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Code 8520 (2015).

9.  For the period since June 16, 2014, the criteria for a rating in excess of 20 percent for muscle rigidity, right lower extremity, also claimed as tingling/numbness, cramps in feet and peripheral neuropathy, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Given the favorable disposition to reopen the claim for entitlement to service connection for a cervical spine disability, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

Regarding the remaining claims, the RO provided notice to the Veteran in a September 2011 letter.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of private, service, and VA treatment records.  The record also contains the reports of October 2011, August 2012, June 2014 and August 2015 VA examinations.  The October 2011, August 2012, June 2014 and August 2015 VA examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  As such, the Board finds that the October 2011, August 2012, June 2014 and August 2015 VA examination reports are sufficient upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran.  

I.  Claim to Reopen

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his claim in January 2013.  In this regard, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  In the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

In a May 2006 rating decision, the RO denied service connection for a neck disability on the basis that there was no evidence that the Veteran's claimed current condition was the result of his military service.

The Veteran did not file a notice of disagreement with the May 2006 rating decision within a year following notification of the denial.  Thus, it became final.  38 U.S.C.A § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

In January 2013, the Veteran filed a claim to reopen his claim for service connection for a neck disability.

Here, the last final denial of the claim is the May 2006 rating decision which denied entitlement to service connection for a neck disability.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

As noted above, the May 2006 rating decision denied service connection for a neck disability on the basis that there was no evidence that the Veteran's claimed current condition was the result of his military service.

Evidence received since the May 2006 rating decision includes the Veteran's January 2015 testimony before a Decision Review Officer (DRO), where he testified that he had continuing neck pain since his service.  Additionally, in an April 2013 buddy statement, the Veteran's wife noted that she first met the Veteran when she was a Medic in the U.S. Women's Army Corps.  She indicated that when she first met the Veteran in April 1969, he had been suffering from a neck injury that he had received in Korea 8 months ago.  She also noted that the Veteran had constant problems for his neck pain since that time.  Additionally, in May 2013 and May 2014 correspondences, private physicians indicated that it was more likely than not that the Veteran's neck and upper back disabilities were the result of his military service.
	
The Board finds that the above-described evidence provides a basis for reopening the claim for a cervical spine disability.  Indeed, this evidence is "new" in that it was not before agency adjudicators at the time of the May 2006 denial of service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it pertains to the previously unestablished element of a link between a current cervical spine disability and service, and raises a reasonable possibility of substantiating the claim.  

Here, the unestablished facts necessary to substantiate the claim in the May 2006 rating decision would be evidence linking a current cervical spine disability to service. 

The prior denial of service connection in the May 2006 rating decision was based on a finding that a neck disability was not incurred or aggravated by his service.  The subsequent testimony and buddy statement suggest that the Veteran experienced pain in his neck since his service while the private physicians' letters suggest that the Veteran's cervical spine disability was caused by his military service.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a cervical spine disability have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 





II.  Increased Ratings

Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2015).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2015).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).   He is also competent to report symptoms he is experiencing in his left eye.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matter on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

A.  PTSD with Major Depression

In this case, the Veteran currently has a 50 percent disability rating under Diagnostic Codes 9411-9434 for his service-connected PTSD with major depressive disorder associated with prostate cancer for the period from August 29, 2011 to April 14, 2015.  

The Board notes that psychiatric disabilities other than eating disorders are rated pursuant to the criteria for General Rating Formula.  See 38 C.F.R. § 4.130. 

Under the general rating formula for mental disorders, a 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board notes that in accordance with the general rating formula, a maximum 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the Court has held that the symptoms listed in the rating formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect her social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2015).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  According to the DSM-IV, GAF scores ranging between 61 to 70 reflect some mild symptoms [e.g., depressed mood and mild insomnia] or some difficulty in social, occupational, or school functioning [e.g., occasional truancy, or theft within the household], but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect more moderate symptoms [e.g., flat affect and circumstantial speech, occasional panic attacks] or moderate difficulty in social, occupational, or school functioning [e.g., few friends, conflicts with peers or co- workers].  Scores ranging from 41 to 50 reflect serious symptoms [e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting] or any serious impairment in social, occupational or school functioning [e.g., no friends, unable to keep a job].  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication [e.g., speech is at times illogical, obscure, or irrelevant] or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood [e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school]. 

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2015). 


Factual Background and Analysis

The Veteran underwent a VA examination in October 2011.  The examiner indicated that the Veteran had diagnoses of major depressive disorder and anxiety disorder not otherwise specified (NOS).  He was assigned a current GAF score of 55.  The Veteran's level of occupational and social impairment with regards to all medical diagnoses was best described as occupational and social impairment with reduced reliability and productivity.  The Veteran had been married to his wife for 43 years.  The Veteran had relationships with his daughter and niece.  He also had a very close friend.  The examiner noted a private mental health note which provided a diagnosis of major depressive disorder, panic disorder and PTSD.  The private health note also assigned a GAF score of 53.  The Veteran currently had symptoms of depressed mood and anxiety.  The Veteran's sleep was up and down and he reported that sometimes he felt "helpless but not hopeless".  He did not feel worthless or excessively guilty.  He was not homicidal or suicidal and did not exhibit auditory or visual hallucinations.  His anxious symptoms were currently stable by his report.  The examiner also opined that the Veteran's major depressive disorder and anxiety disorder NOS would not render him totally unemployable for sedentary employment.

The Veteran underwent a VA examination in August 2012.  The examiner indicated that the Veteran had diagnoses of major depressive disorder and anxiety disorder NOS.  He was assigned a current GAF score of 55.  The Veteran's level of occupational and social impairment with regards to all medical diagnoses was best described as occupational and social impairment with reduced reliability and productivity.  He experienced depressed mood, anxiety and disturbances of mood and motivation.  The examiner opined that the Veteran's major depressive disorder and anxiety NOS in and of themselves would not render the Veteran totally incapable of obtaining or securing physical or sedentary employment.

The Veteran underwent a VA examination in June 2014.  The examiner indicated that the Veteran had a diagnosis of major depressive disorder and PTSD whose effects intertwined and overlapped.  The Veteran's level of occupational and social impairment with regards to all medical diagnoses was best described as occupational and social impairment with reduced reliability and productivity.  He was currently living with his wife.  He had 3 children, 5 grandchildren and also raised his niece.  He currently experienced symptoms of depressed mood, anxiety, suspiciousness and chronic sleep impairment.  On examination, he was initially guarded but was fully alert and cooperative.  He had good eye contact, goal oriented speech and his mood and affect were within normal limits.  His psychomotor activity level was normal and there was no evidence of psychosis, suicidality or aggression.

After reviewing evidence of record as a whole, the Board finds that the assignment of a disability rating greater than 50 percent for the Veteran's service-connected PTSD with major depressive disorder is not warranted for the period from August 29, 2011 to April 14, 2015. 

In this regard, the evidentiary record was negative for speech that was intermittently illogical, obscure or irrelevant; spacial disorientation; or near-continuous panic or depression affecting his ability to function independently.

Moreover, the rating criteria for a 70 percent evaluation require that a claimant be unable to establish or maintain social relationships.  The Veteran's social impairment during this period more closely contemplates the currently assigned 50 percent evaluation as he was married to his wife, had a relationship with his children and had a close friend.  

The Veteran's judgment and thinking had also consistently been found to be intact and unimpaired and there was no evidence of delusions or impaired thought processes.  There was also no evidence of paranoia.  There are also no reported episodes of homicidal or suicidal ideation.

The Veteran's GAF scores ranging from 53 to 55 during this period also generally show moderate to serious impairment and support a 50 percent rating for PTSD with major depressive disorder.

The Veteran's symptoms included depressed mood, anxiety and disturbances of mood and motivation.  However, while the Board accepts that the Veteran's symptoms had effects on his functioning, the lay and medical evidence of record does not demonstrate significant deficiencies in most areas.  

Indeed, at no point in this time period did the VA examiners or any other examiner or treating physician find that the Veteran's symptoms caused occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, as is required for the assignment of a 70 percent rating; or cause total occupational and social impairment, as is required for the assignment of a 100 percent rating.  

In fact, the Board notes that the VA examiners on examinations in October 2011, August 2012 and June 2014 indicated that the Veteran's psychiatric symptoms were best summarized as occupational and social impairment with reduced reliability and productivity.  This description corresponds squarely with the schedular requirements for the assignment of a 50 percent disability rating.  

Thus, while the record demonstrates that the Veteran did have some social and occupational impairment which impacted his quality of life, the greater weight of evidence demonstrates that it is to a degree less that is contemplated by the 50 percent rating currently assigned for the period from August 29, 2011 to April 14, 2015.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the current 50 percent schedular rating.  While the Veteran had some of the criteria for a 70 percent rating, see Mauerhan, 16 Vet. App. at 442, the Board concludes his overall level of disability does not exceed his current 50 percent rating.  Again, in determining that a rating in excess of 50 percent is not warranted, the Board has considered the Veteran's complaints regardless of whether they are listed in the rating criteria, but concludes that the Veteran's level of social and occupational impairment does not warrant a rating in excess of the currently assigned 50 percent rating for the period from August 29, 2011 to April 14, 2015.

Accordingly, this evidence demonstrates that the Veteran did not have deficiencies in most of the areas in the criteria for a 70 percent rating nor had he been shown to have most of the symptoms listed as examples in the criteria.  As the criteria for the next higher (70 percent) rating for a psychiatric disorder have not been met, it logically follows that criteria for an even higher rating (100 percent) have not been met.  

There is no showing that the Veteran had gross impairment of thought processes or communication, persistent delusions, exhibited grossly inappropriate behavior; persistent danger of hurting himself or others, intermittent inability to perform activities of daily living as a result of his psychiatric symptoms, or disorientation to time or place.  As discussed, the evidence also weighs strongly against finding that his disability was manifested by total social impairment as the Veteran had been able to maintain relationships with some of his family and a close friend.  Thus, the Board finds that the preponderance of the evidence is against the claim as the Veteran's symptoms more closely approximated the criteria for a 50 percent disability rating, and neither a 70 or 100 percent rating.

For all the foregoing reasons, the Veteran's claim for entitlement to a rating in excess of 50 percent for service-connected PTSD with major depression for the period from August 29, 2011 to April 14, 2015 must be denied.  

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Prostate Cancer

The Veteran filed a claim for an increased rating for his service-connected prostate cancer disability in October 2013.

The Veteran's prostate cancer with urinary dysfunction, claimed as slow stream and urgency has been rated as 20 percent disabling under 38 C.F.R. § 4.115b, Diagnostic Code 7528, for malignant neoplasms of the genitourinary system. 

Under Diagnostic Code 7528, following the cessation of surgical, X-ray, antineoplastic chemotherapy, or another therapeutic procedure, a rating of 100 percent shall be assigned and shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e) (2015).  If there has been no local recurrence or metastasis, the evaluation is to be based upon residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b.  

Pursuant to the provisions of Diagnostic Code 7527, postoperative residuals of prostate gland injuries are evaluated under voiding dysfunction, renal dysfunction or urinary tract infection, whichever is predominant.  38 C.F.R. § 4.115b.

In this case, the Veteran has not alleged, and the evidence does not otherwise show, that the service-connected residuals of prostate cancer are associated with, or have been accompanied by, a renal dysfunction or urinary tract infection.  Accordingly, the prostate cancer with urinary dysfunction, claimed as slow stream and urgency disability is evaluated under voiding dysfunction.  As such, the Veteran's residuals of prostate cancer have been rated under 38 C.F.R. § 4.115a for voiding dysfunction.

Voiding dysfunction is rated based on urine leakage, frequency, or obstructed voiding.  Urinary leakage involves ratings ranging from 20 to 60 percent and contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  A 20 percent rating contemplates leakage requiring the wearing of absorbent materials, which must be changed less than 2 times per day.  When there is leakage requiring the wearing of absorbent materials, which must be changed 2 to 4 times per day, a 40 percent disability rating is warranted.  When these factors require the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, a 60 percent evaluation is warranted.  38 C.F.R. § 4.115a. 

For urinary frequency, a 10 percent evaluation is warranted for daytime voiding interval between two and three hours or awakening to void two times per night.  A 20 percent rating is warranted for daytime voiding interval between one and two hours or awakening to void three to four times per night warrants.  A 40 percent rating is warranted for daytime voiding interval less than one hour or; awakening to void five or more times per night.  Id.

Obstructed voiding includes ratings ranging from noncompensable to 30 percent.  A noncompensable rating contemplates obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year.  A 10 percent rating contemplates marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post- void residuals greater than 150 cubic centimeters (cc's); (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc's per second); (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every 2 to 3 months.  A 30 percent rating contemplates urinary retention requiring intermittent or continuous catheterization.  Id.

Factual Background and Analysis

The Veteran underwent a VA examination in June 2014.  The examiner noted that the Veteran had prostate cancer in 2007 which is now in remission.  He completed his treatment for prostate cancer (brachytherapy) and now was in the watching and waiting status.  He had voiding dysfunction which was likely secondary to his brachytherapy for treatment of his prostate cancer.  His voiding dysfunction caused urine leakage but did not require the wearing of absorbent material.  The voiding dysfunction did not require the use of an appliance.  The voiding dysfunction caused urinary frequency as the Veteran had a daytime voiding interval between 1 and 2 hours and nighttime awakening to void 3 to 4 times.  The voiding dysfunction caused signs or symptoms of obstructed voiding as there was hesitancy.  There were no other obstructive symptoms.  The Veteran did not have a history of urinary tract infections.  The Veteran had erectile dysfunction that was likely secondary to his brachytherapy for treatment of his prostate cancer.  There was no renal dysfunction.  The Veteran's prostate condition did not impact his ability to work.

In a May 2015 correspondence, a private physician noted that the Veteran reported that for the past 6 months he had experienced problems with incontinence which were mainly urgency with a full bladder and terminal dribbling.  He had nocturia times 3 and daytime frequency every 2 hours.  

The Veteran underwent a VA examination in August 2015.  The examiner noted that the Veteran had prostate cancer which was now in remission.  He had voiding dysfunction which was likely secondary to his brachytherapy for treatment of his prostate cancer.  His voiding dysfunction caused urine leakage which required absorbent material which must be changed less than 2 times per day.  The voiding dysfunction did not require the use of an appliance.  The voiding dysfunction caused urinary frequency as the Veteran had a daytime voiding interval between 1 and 2 hours and nighttime awakening to void 3 to 4 times.  The voiding dysfunction caused signs or symptoms of obstructed voiding as there was hesitancy, slow stream and a weak stream.  He however did not have marked hesitancy, a markedly slow stream or a markedly weak stream.  There were no other obstructive symptoms.  The Veteran did not have a history of urinary tract infections.  The Veteran had erectile dysfunction that was likely secondary to his brachytherapy for treatment of his prostate cancer.  There was no renal dysfunction.  The Veteran's prostate condition did not impact his ability to work.

After reviewing evidence of record as a whole, the Board finds that the assignment of a disability rating greater than 20 percent for the Veteran's service-connected prostate cancer with urinary dysfunction, claimed as slow stream and urgency disability is not warranted.

In order to warrant a rating in excess of 20 percent under Diagnostic Code 7528, it must be demonstrated that the Veteran required the use of an appliance, the wearing of absorbent materials that must be changed more than 4 times per day, or the wearing of absorbent materials that must be changed 2 to 4 times per day in regard to his urinary dysfunction or urinary retention requiring intermittent or continuous catheterization.  

In this case, the evidence shows that the Veteran's residuals of prostate cancer have been manifested by hesitancy, slow stream, a weak stream, post-void dribbling, daytime voiding interval between 1 and 2 hours, nighttime awakening to void 3 to 4 times and requiring the wearing of absorbent materials which must be changed less than 2 times per day.  These findings are consistent with a 20 percent rating under Diagnostic Code 7528.

Accordingly, a rating in excess of 20 percent for residuals of prostate cancer under Diagnostic Code 7528 is not warranted as the evidence shows that the residuals of prostate cancer were not manifested by urinary leakage requiring the wearing of absorbent materials, which must be changed 2 to 4 times per day; daytime voiding interval of less than one hour; awakening to void five or more times per night; or urinary retention requiring intermittent or continuous catheterization.  

Thus, the weight of the evidence is against the grant of a disability rating in excess of 20 percent.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2015).  

For all the foregoing reasons, the Board finds that the claim for a rating in excess of 20 percent for a prostate cancer with urinary dysfunction, claimed as slow stream and urgency disability, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

C.  Peripheral Neuropathy

In October 2013 the Veteran filed a claim for an increased rating for his service-connected peripheral neuropathy disabilities which were secondary to his Parkinson's disease. 

The Board notes that ratings for Parkinson's disease, classified in VA regulations as "paralysis agitans," are assigned pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8004.  Under this diagnostic code, a minimum 30 percent rating is assigned when there are "ascertainable residuals" of the disability.  However, VA should also analyze individual symptoms under the appropriate diagnostic code for that bodily system.  See 38 C.F.R. § 4.124a. 

If there are identifiable residuals that can be rated under a separate diagnostic code and the combined disability rating resulting from these residuals exceeds 30 percent, the separate ratings will be assigned in place of the minimum rating assigned under Diagnostic Code 8004.  See VA Adjudication Procedures Manual M21-1MR, Part III.iv.4.G.25.

Factual Background

The Veteran underwent a VA examination in August 2012.  The Veteran did not have stooped posture, bradykinesia or slowed motion, balance impairment or loss of automatic movements.  He had mild speech changes.  He had mild tremors of the left upper extremity.  He had mild muscle rigidity and stiffness of the lower left and right extremities.

The Veteran underwent a VA examination in June 2014.  The Veteran did not have stooped posture, balance impairment or loss of automatic movements.  He had mild bradykinesia or slowed motion.  He also had mild speech changes.  He had mild tremor of the left upper extremities.  He had mild muscle rigidity and stiffness of the left lower extremities and moderate muscle rigidity and stiffness of the left upper and right upper extremities.  The examiner indicated that the Veteran's Parkinson's disease did not impact his ability to work.

The Veteran underwent a VA cranial nerves examination in August 2015.  The examiner noted that the Veteran had been diagnosed with a cranial nerve condition of twelfth nerve paresis.  Muscle strength testing was normal.  Sensory examination revealed incomplete, moderate paralysis of the cranial nerve XII (hypoglossal).   The Veteran's cranial nerve condition did not impact his ability to work.

The Veteran underwent a VA peripheral nerves examination in August 2015.  The examiner noted that the Veteran had been diagnosed with moderate left upper extremity neuropathy, all groups and moderate bilateral lower extremity neuropathy of the sciatic nerve.  He had moderate constant pain, intermittent pain, paresthesias and numbness of the left upper extremity, right lower extremity and left lower extremity.  Muscle strength testing was normal and there was no atrophy.  Reflexes were hypoactive.  A sensory examination revealed decreased sensation in the shoulder area, inner/outer forearm, hand/fingers, lower leg/ankle and foot/toes.  The Veteran had moderate incomplete paralysis of the long thoracic and sciatic nerves.  The Veteran's peripheral nerve conditions did not impact his ability to work.

	1.  Left Upper Extremity Impairment

As noted above, in an August 2014 rating decision, the RO, in part, granted an increased rating of 40 percent for left upper extremity impairment, effective June 16, 2014.

As a result, the Veteran has a 20 percent disability rating for the period prior to June 16, 2014 and a 40 percent disability rating for the period since June 16, 2014 for his left upper extremity impairment under Diagnostic Codes 8004-8513.  

Under Diagnostic Code 8513, a 20 percent evaluation is assigned for mild incomplete paralysis of all radicular groups in the major or minor extremity.  38 C.F.R. § 4.124a.  Moderate neuropathy warrants a 40 percent evaluation for the major extremity, and a 30 percent evaluation for the minor extremity.  Severe incomplete paralysis warrants a 70 percent evaluation for the major extremity, and a 60 percent evaluation for the minor extremity.   With complete paralysis of all radicular groups in the major extremity, a 90 percent evaluation is assigned, and an 80 percent evaluation is assigned for the minor extremity.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The words 'mild' 'moderate' and 'severe' as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are 'equitable and just.'  38 C.F.R. § 4.6 (2015).  It should also be noted that use of terminology such as 'severe' by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. 

The Veteran is left hand dominant and therefore the regulations pertaining to major extremities apply.

Period prior to June 16, 2014

Under the circumstances of this case, the Board concludes that for the period prior to June 16, 2014, a rating in excess of 20 percent for left upper extremity impairment, to include tremors and muscle rigidity stiffness, also claimed as peripheral neuropathy is not warranted.

An increased 40 percent evaluation under Diagnostic Code 8513 is assigned when there is moderate neuropathy of the major extremity.

However, as noted above, the August 2012 VA examiner specifically determined that the Veteran had only mild tremors of the left upper extremity.  As a result, the Board finds that there is no competent evidence that this disability was manifested by moderate incomplete paralysis during this period.  Although the Board is not bound by this finding by the VA examiner, it is competent medical evidence to be taken into consideration.  Moreover, this finding is consistent with functional ability demonstrated for the left upper extremity on this examination.

Accordingly, for the period prior to June 16, 2014, the Board finds that the left upper extremity impairment, to include tremors and muscle rigidity stiffness, also claimed as peripheral neuropathy, was not manifested by moderate incomplete paralysis and a rating in excess of 20 percent is not warranted.

Period Since June 16, 2014

Under the circumstances of this case, the Board concludes that for the period since June 16, 2014, a rating in excess of 40 percent for left upper extremity impairment, to include tremors and muscle rigidity stiffness, also claimed as peripheral neuropathy is not warranted as there is no evidence to support severe incomplete paralysis or complete paralysis.

Under Diagnostic Code 8513, a rating in excess of 40 percent is warranted when there is severe incomplete paralysis.  While a June 2014 VA examination demonstrated only mild tremor of the left upper extremities, the August 2015 VA examination revealed moderate incomplete paralysis of the long thoracic and sciatic nerves.  While moderate incomplete paralysis was noted in the nerves, no severe incomplete paralysis or complete paralysis was recorded.

Again, under diagnostic Code 8513 for paralysis of all radicular groups in regard to the dominant (left) upper extremity, moderate incomplete paralysis warrants a 40 percent rating.  

In this instance, there is no evidence that the Veteran has severe incomplete paralysis of the upper left extremity as the August 2015 VA examiner specifically determined that the Veteran had moderately severe incomplete paralysis.  

In reaching the above decision, the Board is sympathetic to the argument of this Veteran.  The Veteran is competent to make statements as to his observations and well as some matters of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, however, the applicable rating criteria provide that symptoms to which the Veteran has testified do not warrant a rating in excess of 40 percent in the absence of examination findings of severe incomplete paralysis.

Accordingly, for the period since June 16, 2014, the Board finds that the left upper extremity impairment, to include tremors and muscle rigidity stiffness, also claimed as peripheral neuropathy, was not manifested by severe incomplete paralysis and a rating in excess of 40 percent is not warranted.

	2.  Lower Extremities

The Veteran has a current 10 percent for muscle rigidity, left lower extremity, under Diagnostic Codes 8004-8520.

The Veteran also has a current 10 percent disability rating for the period prior to June 16, 2014 and a 20 percent disability rating for the period since June 16, 2014 for his right lower extremity under Diagnostic Codes 8004-8520. 

Under Diagnostic Code 8520, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve of the lower extremity.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve of the lower extremity.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve of the lower extremity.  A 60 percent evaluation is warranted for severe incomplete paralysis, with marked muscular atrophy, of the sciatic nerve of the lower extremity.  An 80 percent evaluation is warranted for complete paralysis of the sciatic nerve of the lower extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Complete paralysis of the sciatic nerve is indicated where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Left Lower Extremity

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that a 20 percent rating for muscle rigidity, left lower extremity, also claimed as tingling/numbness, cramps in feet and peripheral neuropathy is warranted.

As noted above, a 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve of the lower extremity.  Throughout the period of this claim, the Veteran experienced moderate constant pain, intermittent pain, paresthesias and numbness of the sciatic nerve as well as decreased sensation.

Moreover, the most recent VA examination in August 2015 indicated that the Veteran had moderate incomplete paralysis of the long thoracic and sciatic nerves.  

As noted above, under Diagnostic Code 8520, a 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve of the lower extremity.   As a result and when affording the Veteran the benefit of the doubt, the Board finds that a 20 percent disability evaluation is warranted for the Veteran's service-connected muscle rigidity, left lower extremity, also claimed as tingling/numbness, cramps in feet and peripheral neuropathy.

However, an evaluation in excess of 20 percent for the left lower extremity has not been demonstrated by the evidence of record at any point during the period under appeal.  While the Veteran had moderate constant pain, intermittent pain, paresthesias, numbness of the sciatic nerve and decreased sensation in the lower left extremity, there was no evidence of foot drop, paralysis, constant weakness, or muscle atrophy.  

In light of the above, the evidence of record does not support a rating of 40 percent for moderately severe symptoms under Diagnostic Code 8520 as the medical evidence as a whole supports a disability picture consistent with no more than moderate incomplete paralysis of the sciatic nerve.   As noted under 38 C.F.R. § 4.124a, when involvement is wholly sensory, the rating should be for the mild, or at most, moderate degree.  In this case, the Veteran's symptoms, while significant do not rise to the level of moderately severe incomplete paralysis as contemplated by a higher rating.  

In light of his symptoms and clinical findings, the Board concludes that these neurologic abnormalities approximate no more than moderate incomplete paralysis of the sciatic nerve of the left lower extremity contemplated by a 20 percent evaluation.

Right Lower Extremity

Based on the evidence, the Board does not find that the Veteran is entitled to an evaluation in excess of the current 10 percent disability rating for the period prior to June 16, 2014 and the current 20 percent disability rating for the period since June 16, 2014 for his for his right lower extremity disability.

Regarding the period prior to June 16, 2014, there is no indication that incomplete paralysis of the right lower extremity was more than mild to warrant a disability rating in excess of 10 percent.  

As noted above, the August 2012 VA examiner specifically determined that the Veteran had mild muscle rigidity and stiffness of the right lower extremities.  As a result, the Board finds that there is no competent evidence that this disability was manifested by moderate incomplete paralysis of the sciatic nerve of the lower right extremity during this period.  Although the Board is not bound by this finding by the VA examiner, it is competent medical evidence to be taken into consideration.  Moreover, this finding is consistent with functional ability demonstrated for the right lower extremity on this examination during this time period.

Accordingly, for the period prior to June 16, 2014, the Board finds that the muscle rigidity, right lower extremity, also claimed as tingling/numbness, cramps in feet and peripheral neuropathy disability, was not manifested by moderate incomplete paralysis of the sciatic nerve of the right lower extremity and a rating in excess of 10 percent is not warranted.

Regarding the period since June 16, 2014, a rating in excess of 20 percent is not warranted as there is no indication of moderately severe symptoms to warrant a disability rating in excess of 20 percent.  

As noted above, an increased 40 percent rating under Diagnostic Code 8520 is warranted when there is moderately severe incomplete paralysis of the sciatic nerve of the lower extremity demonstration of moderately severe symptoms. 

While the Veteran had moderate constant pain, intermittent pain, paresthesias, numbness of the sciatic nerve and decreased sensation in the lower right extremity, there was no evidence of foot drop, paralysis, constant weakness, or muscle atrophy.  Additionally, on the most recent VA examination in August 2015, the examiner specifically indicated that the Veteran had moderate incomplete paralysis of the long thoracic and sciatic nerves.  

In light of the above, the evidence of record does not support a rating of 40 percent for moderately severe symptoms under Diagnostic Code 8520 as the medical evidence as a whole supports a disability picture consistent with no more than moderate incomplete paralysis of the sciatic nerve.   As noted under 38 C.F.R. § 4.124a, when involvement is wholly sensory, the rating should be for the mild, or at most, moderate degree.  In this case, the Veteran's symptoms, while significant do not rise to the level of moderately severe incomplete paralysis as contemplated by a higher rating.  

In light of his symptoms and clinical findings, the Board concludes that these neurologic abnormalities approximate no more than moderate incomplete paralysis of the sciatic nerve of the right lower extremity contemplated by a 20 percent evaluation for the period since June 16, 2014.  As a result, a rating in excess of 20 percent for the period from June 16, 2014 for muscle rigidity, right lower extremity, also claimed as tingling/numbness, cramps in feet and peripheral neuropathy is not warranted.

D. Extraschedular Evaluation

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected PTSD, prostate cancer residuals, left upper extremity peripheral neuropathy and bilateral lower extremity peripheral neuropathy disabilities.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b) (1) (2015). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran has indicated that his service-connected disabilities have prevented his employment.  Notably, the Veteran did some farming and worked at a Quality Control Corporation but had to retire at age 56 due to stomach cancer.  While the Veteran is currently retired and experienced some occupational impairment from his service-connected disabilities, for each service connected disability, the VA examiners indicated that the Veteran's impairments either did not impact his occupation or would not render the Veteran totally incapable of obtaining or securing physical or sedentary employment.  It was also not indicated that the Veteran had any incapacitating episodes due to his service-connected disabilities.  The assigned disability ratings contemplate that the Veteran will have impairment in his earning capacity due to his service-connected disabilities.  There is no evidence of record of an exceptional or unusual clinical picture not already contemplated by the rating criteria under 38 C.F.R. § 4.124a, Diagnostic Codes 9411-9434, 7528, 8513 and 8520.  Accordingly, as the evidence does not demonstrate that the Veteran's PTSD, prostate cancer residuals, left upper extremity peripheral neuropathy and bilateral lower extremity peripheral neuropathy disabilities are productive of an exceptional disability picture that is not contemplated by the schedular rating criteria, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) (1) is not warranted.


ORDER

New and material evidence having been received, the claim for service connection for a cervical spine disability is reopened.

Entitlement to a rating in excess of 50 percent for PTSD with major depressive disorder associated with prostate cancer for the period from August 29, 2011 to April 14, 2015 is denied.

Entitlement to a rating in excess of 20 percent for prostate cancer with urinary dysfunction, claimed as slow stream and urgency is denied.

Entitlement to a rating in excess of 20 percent for the period prior to June 16, 2014 for left upper extremity impairment, to include tremors and muscle rigidity stiffness, also claimed as peripheral neuropathy is denied.

Entitlement to a rating in excess of 40 percent for the period since June 16, 2014 for left upper extremity impairment, to include tremors and muscle rigidity stiffness, also claimed as peripheral neuropathy is denied.

Entitlement to a 20 percent rating for muscle rigidity, left lower extremity, also claimed as tingling/numbness, cramps in feet and peripheral neuropathy is granted.

Entitlement to a rating in excess of 10 percent for the period prior to June 16, 2014 for muscle rigidity, right lower extremity, also claimed as tingling/numbness, cramps in feet and peripheral neuropathy is denied.

Entitlement to a rating in excess of 20 percent for the period since June 16, 2014 for muscle rigidity, right lower extremity, also claimed as tingling/numbness, cramps in feet and peripheral neuropathy is denied.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims for entitlement to service connection for a cervical spine disability and a right shoulder disability, and entitlement to a TDIU.

The Veteran contends that his claimed cervical spine disability is the result of an in-service injury where he was doing a "bridging" exercise while preparing to play football for Army and felt a popping in his neck.  

The Veteran has a current diagnosis of osteoarthritis of the cervical spine.  Additionally, as noted above, the Veteran has noted a continuity of symptomatology as he testified that his neck began hurting in service after the football related injury.

Additionally, in May 2013 and May 2014 correspondences, private physicians indicated that it was more likely than not that the Veteran's neck and upper back disabilities were the result of his military service.

The Board notes that the Veteran has yet to undergo a VA examination for his claimed cervical spine disability during this appeal.  An examination or opinion is necessary to make a decision on a claim if the evidence of record contains competent evidence that the claimant has a current disability, and indicates that the disability or symptoms may be associated with the claimant's active military history, but does not contain sufficient medical evidence to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4); See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (where there is competent evidence of a current disability and evidence indicating an association between the disability and active service, there must be competent evidence addressing whether a nexus exists).  

Given the facts noted above, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for a cervical spine disability and that further medical examination and opinion in connection with this claim is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (4).  The Board finds that a medical opinion, based on full review of the record and supported by stated rationale, is needed to fairly resolve the claim on appeal.  See 38 U.S.C.A. § 5103A (d) (2) (West 2014). 

Regarding the claim for a right shoulder disability, the Veteran's service treatment records demonstrate that the Veteran injured his right shoulder while playing football in September 1968.  The Veteran underwent a VA examination in February 2013 where the examiner determined that the Veteran's right shoulder disability was not related to his service.

However, the Board notes that the Veteran testified at his DRO hearing that his right shoulder disability was secondary to his neck injury which occurred after his September 1968 right shoulder injury.

As a result, the Board finds that the Veteran's claim for service connection for a right shoulder disability is inextricably intertwined with his claim for a cervical spine disability being remanded herein, the Board will again defer decision on the matter.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.

Similarly, regarding the Veteran's claim for a TDIU, the Board notes that further development and adjudication of the Veteran's claims for a cervical spine and a right shoulder disability may provide evidence in support of his claim for TDIU.  See, Henderson, supra; Harris, supra.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After the development in #1 has been completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently present cervical spine disability.  

Based on a review of the record and an examination of the Veteran, the examiner should provide an opinion regarding whether the Veteran's current cervical spine disability is etiologically related to, or began during, his military service.  In making this determination, the examiner should specifically address the Veteran and his wife's reports of continuity of symptomatology since his claimed in-service neck injury as well as the May 2013 and May 2014 private physicians' opinions that it was more likely than not that the Veteran's neck and upper back disabilities were the result of his military service.

If the examiner finds that the Veteran's cervical spine disability is etiologically related to service, the examiner should also opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's current right shoulder disability is (1) caused by or (2) aggravated (made permanently worse) by his cervical spine disability.  

If the examiner finds that the right shoulder disability was aggravated by the cervical spine disability, the examiner must identify the baseline level of the disability that existed before aggravation by the cervical spine disability occurred.

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

3.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


